Name: Council Regulation (EEC) No 2700/80 of 20 October 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain catalysts, falling within subheading ex 38.19 G of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 10 . 80 Official Journal of the European Communities No L 280/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2700/80 of 20 October 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain catalysts , falling within subheading ex 38.19 G of the Common Customs Tariff CCT heading No Description ex 38.19 G Catalysts consisting of a mixture of oxides on a silicon dioxide support and I containing by weight : (a) Not less than 25 % and not more than 40 % of antimony (b) Not less than 5 % and not more than 10 % of iron (c) Not less than 0-2 % and not more than 1-5 % of molybdenum (d) Not less than 0-8 % and not more than 4-0 % of tellurium THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas production in the Community of certain cata ­ lysts, falling within subheading ex 38.19 G is not adequate at present ; whereas, to meet the needs of the user industry in the Community, the autonomous Common Customs Tariff duties for this product should be suspended ; Whereas, taking account of the difficulty involved in accurately assessing the development of the economic situation in the sector concerned in the near future, this suspension measure should be taken only tempor ­ arily, HAS ADOPTED THIS REGULATION : Article 1 From 1 November 1980 to 30 June 1981 , the autono ­ mous Common Customs Tariff duties for the product indicated below shall be totally suspended : Article 2 This Regulation shall enter into force on 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 October 1980 . For the Council The President J. SANTER